Hon. A, E. Sutton          Opinion No. 0-2774.
County Auditor             Re:   Is property on which taxes have
Palestine, Texas           been paid subject to foreclosure  to
                           pay off bonds along with the property
Dear Sir:                  on which taxes have not been paid?
              We have your ,let,ter    of September 20, re~questing
our opinion     on the following      questions
           “Where the citizens  of an incorporated town
     vote bonds and taxes are levied for the payment
     of same, and some of the property owners in, said
     town pay the taxes levied against their property
     but others do not, is the property on which the
     taxes have ,been paid subject to foreclosure  to
     pay off said bonds along with the property on
     which the taxes, have not been paid?”
           The statutes do not authorize a lien against prop-
erty subject to taxation to secure payment of general obli-
gation tax bonds.
           Article  826 of Vernon’s~ Annotated Statutes provides
that the governing body shall levy and collect      a tax annually
sufficient  to pay the annual interest    and provide a sinking
fund for the payment of bonds which had been previously       author-
ized by the qualified   voters.   Substantially   the statute pro-
vides that bonds shall be secured by a levy of taxes on all
taxable property located within such city,      and the payment of
such bonds is to be made out of funds collected      from the levy
provided by the governing body.
           When the taxes have been paid by the taxpayer in
accordance with the levy, the property against which such
taxes have been levied is thereby discharged of further liabil-
ity for the payment of such taxes.      In the event the taxes
levied and collected  are insufficient,    additional   taxes may be
levied in an amount calculated    to pay the bonds, but it follows
that unless the taxes levied become delinquent,       the property
is not subject to foreclosure    for non-payment, for obviously
there are no taxes due against said property.
Hon. A. E.    Sutton,   page 2


             Article 7337 of Vernon's Annotated Civil Statutes
provides that any incorporated       city has the right to enforce
the collection      of delinquent taxes due it under the provi-
sions of this chapter, which is the Acts of 1897, page 132,
as amended. This law provided in substance that all suits
to enforce the collection       of taxes shall include all property
owned on which delinquent taxes are due.          In other wordsiethe
statutory    tax lien created by the non-payment of taxes,
gaily levied      may be foreclosed    only after such lien has been
adjudicated    gy a court of competent jurisdiction       in accordance
with existing     laws governing the foreclosure     of tax liens in
delinquent tax suits.
          Property only being subject to foreclosure for non-
payment of taxes, we are of the opinion that your question
must be answered in the negative.
            Trusting    that this   satisfactorily    answers your in-
quire,   we are
                                         Very truly   yours
                                         ATTORNEY
                                                GENFRALOF TEXAS
                                         By /s/ Clarence E. Crowe
APPROVED  OCT 4, 1940                    Clarence E. Crowe, Assistant
/s/ Gerald C. Mann
ATTORNEY  GENERAL OF TEXAS
APPROVED:OPINIONCOMMITTEE
BY:     BWB, CHAIRMAN
CEC-s:wb